Citation Nr: 1611081	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 2005, for the grant of service connection for ischemic heart disease, for substitution and accrued benefits purposes.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease, for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Andrew Wener, Esq.



ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1979.  The Veteran died in December 2009 and the Appellant is his surviving spouse.        

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction is now with the RO in Nashville, Tennessee.

After review of the procedural history of this appeal, the Board finds that the issues above are the only ones currently certified for Board review and the Board does not currently take jurisdiction of any other issues at this time, to include that of service connection for the cause of the Veteran's death or consideration of other possible accrued benefits.  

In September 2010, VA initiated a review of the Veteran's claims file in accordance with Nehmer v. U.S. Department of Veterans Affairs.  In its October 2011 rating decision, the RO granted service connection for atherosclerotic vascular disease on a presumptive basis due to herbicide exposure.  In its March 2014 statement of the case, the RO clarified that atherosclerotic vascular disease is not entitled to service connection on a presumptive basis, as set forth in 38 C.F.R. § 3.309(e), Note 2.  Thus, the RO recharacterized the Veteran's service connected disability as ischemic heart disease, based on a March 2014 VA medical opinion that found it at least as likely as not that the Veteran had ischemic heart disease.  Accordingly, the issues on appeal have been recharacterized as listed on the title page of this decision.  

FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for a heart condition on July 30, 2004.  The claim was denied in an April 2005 rating decision, and the Veteran did not file a notice of disagreement or perfect an appeal thereafter.  

2.  In October 2011, following a review of the Veteran's claims file initiated by the RO, service connection for was granted for atherosclerotic vascular disease, with an effective date of June 18, 2005.  

3.  The Veteran's ischemic heart disease first manifested in October 2009.

4.  The evidence of record does not demonstrate that ischemic heart disease manifested prior to July 30, 2004.  

5.  During the rating period on appeal, the Veteran's ischemic heart disease was not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than June 18, 2005, for the award of service connection for ischemic heart disease for substitution and accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).  

2.  The criteria for entitlement to an initial rating in excess of 10 percent for ischemic heart disease, for substitution and accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.100, 4.104, Diagnostic Code 7005 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The matters currently on appeal arise from the Appellant's disagreement with the initial disability rating and the effective date assigned for the Veteran's service-connected ischemic heart disease.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Appellant's appeal as to the initial rating and effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Appellant was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the relevant law applicable to assignment of an effective date for service connection, the diagnostic codes for rating the disability at issue, and a description of the rating formulas for all possible schedular ratings under these diagnostic codes. 

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and the Appellant.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) records, and private medical records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.      

The Board notes that the RO made three attempts, in September 2005, January 2006 and March 2006, to obtain treatment records from the VAMC in Washington, DC.  According to a VA Form 21-6789-E, dated April 2005, the Washington, DC, VAMC stated that there was no record of the Veteran's treatment at that facility.  Accordingly, no further efforts are required to obtain these records.  See 38 C.F.R. § 3.159(c)(2).    

In addition, the Veteran's claim indicated that he received treatment at a private facility, the Allenbrooke Healthcare Center, from May to June 2003.  The RO requested the Veteran's records from Beverly Healthcare, the records management system for Allenbrooke Healthcare Center.  However, Beverly Healthcare sent a negative response in March 2005, stating that the requested records could not be found.  As further efforts to obtain these records would be futile, the Board finds that the duty to assist has been met in this regard.  See 38 C.F.R. § 3.159(c)(1).       

The record contains the Veteran's June 2003 application for Social Security disability benefits.  VA has a duty to obtain Social Security Administration (SSA) records where it has notice of an application for Social Security disability benefits.  Cohen v. Brown, 10 Vet. App. 128, 151 (1997) (noting that "VA has a duty to assist in gathering social security records when put on notice that the veteran is receiving social security benefits").  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing Federal Rule of Evidence 401, defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  In this case, there is no indication that any Social Security records would be relevant to the claims now on appeal.  That is, there is no evidence that these records would relate to the severity of the ishemic heart disability during the period under appeal or provide a basis for an earlier effective.  As such, Social Security records would not avail the appellant and remanding the case to obtain these records would serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Board also observes that the Appellant's VA Form 9 appeal does not state whether she desires a hearing on the issues of entitlement to an earlier effective date and an increased initial rating.  A VA letter dated May 2014 informed the Appellant that she would be scheduled for a hearing unless she affirmatively declined to have one.  To date, a hearing has not been scheduled or held.  However, the Appellant has made no affirmative indication that she desires a hearing.  Accordingly, despite the May 2014 letter, the Board finds that there has been no lapse as to the duty to assist and there is no need to delay adjudication of this matter.  

Finally, the VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  This claim was initiated by the AOJ after the Veteran's death.  The evidence therefore relevant to the case are the medical records and findings therein created during his lifetime.  Under this fact pattern, the Board finds there is no additional duty to assist in this appeal. 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Substitution and Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which the Veteran was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the Appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the Appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in December 2009, making the substitution provisions applicable.  

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

However, the Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of a claim.  A substitute claimant may submit additional evidence in support of a claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  Thus, it is potentially to Appellant's benefit to have a claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A.  

The claims now on appeal were not pending at the time of the Veteran's death.  Instead, these claims arose from VA's initiation of review of the Veteran's file, after his death, pursuant to Nehmer v. U.S. Department of Veterans Affairs.  During VA's review, the Appellant did not request status as a substitute claimant.  However, the RO treated the Appellant as such by considering evidence submitted to the record after the Veteran's death.  Specifically, the RO considered private medical records from Methodist Le Bonheur Healthcare, dated May 2009 and October 2009 and received by VA in March 2012, and a VA medical opinion dated March 2014.  Thus, the Board will also consider this additional evidence with regard to the issues now on appeal.  

Earlier Effective Date 

In an October 2011 rating decision, the RO granted service connection for atherosclerotic vascular disease, which has since been recharacterized as service connection for ischemic heart disease.  The effective date of the award of service connection was set as June 18, 2005, the date on which atherosclerotic vascular disease was first documented.  The Appellant contends that an earlier effective date is warranted.  

In general, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

However, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. U. S. Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease" or the surviving spouse of a deceased Vietnam veteran who died from a "covered herbicide disease."  See 38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).  A "covered herbicide disease" is a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include coronary artery disease, was not added to the list of diseases subject to presumptive service connection due to herbicide exposure until August 31, 2010.  75 Fed. Reg. 53, 202 (Aug. 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  In this case, a VA medical opinion obtained in March 2014 found, based on a review of the evidence of record, that it was more likely than not that the Veteran had ischemic heart disease.  Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined by law.   

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law (in this case, August 31, 2010).  See 38 C.F.R. § 3.816(c)(1)-(2).  If a claim was denied between September 25, 1985, and May 3, 1989, or there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law establishing a presumption of service connection, then the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1)-(2). 

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  Finally, paragraph (c)(4) states that if the requirements of 38 C.F.R. § 3.816(c)(1) and (2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the RO granted an effective date for service connection based on the date it believed the Veteran's disability arose, June 18, 2005, which is later than the date on which the Veteran filed his claim for a heart condition.  Thus, entitlement to an earlier effective date requires evidence that the Veteran's service-connected disability, ischemic heart disease, arose before he filed his claim on July 30, 2004.  In analyzing this issue, the Board has considered the medical evidence of record for ischemic heart disease, which is the disability associated with Agent Orange exposure and the appropriate basis for service connection.  

The earliest medical evidence of record is a radiology report from April 1991, which states that the Veteran's heart was not enlarged and active chest disease was not demonstrated.  In a radiology report from July 1991, the radiologist observed no acute pulmonary disease or congestive heart failure and accordingly, no active chest disease.  

Treatment records from the VAMC in Memphis, Tennessee, show that the Veteran was admitted in May 2003 for hypertension and a cerebral vascular accident, also diagnosed as a left corona radiata infarction, or stroke.  However, these records contain no evidence of ischemic heart disease or any heart condition.  In fact, a radiology report dated May 14, 2003, states that the Veteran's chest examination was normal, with heart and vascularity within normal limits.  Notes from the same date state that the Veteran's blood pressure was not optimal and needed to be lowered, but make no mention of a heart disability.  A cardiopulmonary physical therapy note from May 15, 2003, states that "alcoholic cardiomyopathy is a consideration but [the Veteran] does not have an overt history of heart failure."  This speculative notation does not reflect a diagnosis of ischemic heart disease or any other heart condition.  Results of an echocardiogram on May 16, 2003, revealed mild left atrial enlargement, normal left ventricular systolic function, and ejection fraction of 65-70 percent, but again, the treatment notes do not reflect diagnosis of a heart condition.  

In September 2003, an internal medicine progress note states that the Veteran had no chest pain, no orthopnea, no paroxysmal nocturnal dyspnea, and no peripheral edema.  His heart was evaluated as having a normal rate, regular rhythm, normal S1 and S2, and no murmurs, rubs, or gallops.    

In June 2005, the Veteran was hospitalized for pneumonia at the Memphis VAMC.  Reviews of the Veteran's cardiovascular functioning on June 15, 2005, and June 16, 2005, demonstrated regular rate and rhythm, no murmurs, gallops, or rubs, normal S1 and S2, no tenderness to palpation, and tachycardia.  Chest x-ray results from June 16, 2005, demonstrated borderline heart size and chronic tortuosity of the aorta.  The Veteran denied chest pain, but Appellant reported that he had complained of pain on his left side with movement and coughing.  An examining doctor noted that the Veteran's electrocardiogram (EKG) showed only sinus tachycardia without signs of ischemia and concluded that the chest pain was likely pleuritic.  A treatment note from June 22, 2015, stated that the Veteran's heart was markedly enlarged and reported that a computed tomography (CT) scan of the Veteran's chest on June 18, 2005, revealed atherosclerotic vascular disease, which is the basis for the current effective date.  

A private radiology report in May 2009 found, based on results of a CT of the thorax, that the caliber of the Veteran's thoracic aorta was normal, there was no significant pleural fluid present, and there appeared to be a small amount of pericardial fluid present.  The Veteran was assessed as negative for aortic aneurysm.  No diagnosis was made as to any heart condition.   

In October 2009, the Veteran was hospitalized for shortness of breath, fever, and failure to thrive, which was diagnosed as aspiration pneumonia and hypoxia.  Results of an arterial Doppler ultrasound were consistent with peripheral vascular disease, showing occlusion of the left femoral artery with some diminished collateral flow distal to the common femoral.  An EKG and trans-thoracic echocardiogram were also performed, and a cardiologist was consulted.  Although the Veteran was diagnosed with very significant peripheral arterial disease, no diagnosis was made as to any heart condition.  

In March 2014, after the Veteran's death, VA obtained a cardiology opinion in regards to the Veteran's heart condition.  The opining physician reviewed the Veteran's claims file and concluded that it was more likely than not that the Veteran had ischemic heart disease.  In reaching this conclusion, the physician cited diagnostic tests performed on the Veteran on October 2, 3, and 6, 2009, during his hospitalization at Methodist Le Bonheur Healthcare.  An EKG on October 2, 2009, revealed ST/T wave abnormality in the lateral leads suggestive of ischecmia and interpreted at the time as "cannot rule out anterior MI [myocardial infarction]."  However, a follow-up EKG on October 3, 2009, revealed that T wave inversion was no longer evident in the lateral leads.  The March 2014 VA opinion notes that T wave inversion when the heart is stressed can and often is a sign of ischemia, and that T waves normalizing the following day would occur with ischemia.  In addition, the VA opinion refers to the Veteran's risk factors for ischemic heart disease, including age, smoking, and his history of Agent Orange exposure, cerebral vascular accident, and arteriosclerotic aortic disease.  The opining physician found the evidence insufficient to diagnose the Veteran with a myocardial infarction, but deemed it more likely than not that the Veteran suffered from ischemic heart disease based on his risk factors and the results of diagnostic tests performed in October 2009.         

In September 2010, VA initiated a review of the Veteran's claims file pursuant to Nehmer.  See 38 C.F.R. § 3.816; see also Nehmer I, 712 F. Supp. at 1404; Nehmer II, 32 F. Supp. 2d at 1175; Nehmer III, 283 F.3d at 1158.  In October 2011, the RO awarded service connection for atherosclerotic vascular disease involving the distal aorta and assigned an effective date for service connection of June 18, 2005, which was the date that disability arose.  The Veteran filed his claim for a heart condition, originally claimed as a heart attack, on July 30, 2004, thus he had a claim for benefits pending before VA between May 3, 1989, and August 31, 2010.  The Veteran's claim was denied in an April 2005 rating decision, and he did not file a notice of disagreement or perfect an appeal thereafter.

In these situations, by law, in which the Veteran had a claim for benefits pending before VA between May 3, 1989, and August 31, 2010, the effective date of the award will be the later of the date of the claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  Thus, an effective date earlier than June 18, 2005, requires the Appellant to demonstrate that the Veteran's disability arose prior to the date of his original claim, thereby making the date of his claim the later of the two dates.  However, the record contains no evidence that the Veteran was diagnosed with ischemic heart disease prior to the filing of his claim for benefits on July 30, 2004.  In fact, the record contains no evidence of ischemic heart disease, the condition entitled to presumptive service connection under 38 C.F.R. § 3.309(e), until October 2009.           

In addition, the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  

The Appellant, through her representative, filed a notice of disagreement in October 2012, asserting that the RO "did not assess [the Veteran's] entire conditions in conjunction with his military service."  However, in light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for the award of service connection, including based on application of the Nehmer provisions.  See 38 C.F.R. §§ 3.400, 3.816.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Veteran is rated under Diagnostic Code 7005 for ischemic heart disease for the period from June 18, 2005, to December 8, 2009.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran's 10 percent disability rating for the period on appeal is based on his continuous aspirin regime.  A rating in excess of 10 percent under Diagnostic Code 7005 requires a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardioagram, or X-ray.  The record contains no medical evidence showing a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, nor is there evidence of cardiac dilatation.  A neurology note from May 19, 2003, indicates "moderate concentric left ventricular hypertrophy" based on the results of an echocardiogram, however, there is no evidence that the Veteran suffered from cardiac hypertrophy in connection with his ischemic heart disease, which did not manifest until October 2009.  Accordingly, the evidence of record does not warrant a higher evaluation of 30 percent for the Veteran's ischemic heart disease.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ischemic heart disease with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.


ORDER

Entitlement to an effective date prior to June 18, 2005, for the award of service connection for ischemic heart disease, is denied.  

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease is denied.          



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


